DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 2, 17, and 18 are allowed. Therefore dependent claims 2-16, 19, 20 are allowed, as they are dependent upon an allowed claim.
Claims 2, 17, and 18 contain allowable subject matter. Therefore dependent claims 2-16, 19, 20 contain allowable subject matter, as they depend from one of claim 2, 17, and 18 contain all subject matter disclosed in the claim from which they depend upon.

Response to Amendments/Arguments
Applicant: Remarks 103 Rejections
Examiner: Applicant has incorporated indicated allowable subject matter into claims 2, 17, and 18. Therefore claims 2, 17, and 18 have been indicated by the examiner as allowable.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a system for telematics integration, comprising: a video system configured to: receive an event email notification from a telematics system, wherein the telematics system was provided an email address for the event email notification; scrape the event email notification for event information; determine whether event information satisfies criteria to generate trigger criteria for an event of interest, comprising to: perform two or more of the following: A) determine whether the event is no longer of interest, and in response to a determination that the event is no longer of interest, determine that the event information does not satisfy criteria to generate trigger criteria for the event of interest; B) determine whether the event is not of the right type; and in response to a determination that the event is not of the right type, determine that the event 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRIKA PETERSON/Examiner, Art Unit 2426                                                                                                                                                                                                        
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 22, 2021